DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9, 11-14, 16, 17, 19 and 21-24 directed to an invention non-elected without traverse.  Accordingly, claims 1-9, 11-14, 16, 17, 19 and 21-24 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-9, 11-14, 16, 17, 19 and 21-24 have been canceled.

Drawings
	Drawings filed 3 January 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Reid 7,374,063 is representative of the closest prior art. Reid discloses a vacuum insulated article comprising an outer tube 26 having a proximal end and a distal end, an inner tube 24 having a proximal end, a distal end, and a lumen or opening wherein the inner tube is disposed within the outer tube and the inner tube has a major axis of the lumen; see Fig. 2. The inner tube and the outer tube in Reid define an evacuated insulating space therebetween with a proximal seal and a distal seal 30, 32 wherein the proximal seal is located at a proximal seal racial distance from the major axis of the lumen and the distal seal is located at a distal seal radial distance from the major axis of the lumen; see Fig. 2 and col. 3, lines 1-3. However, Reid does not disclose the proximal seal radial distance differing from the distal seal radial distance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783